          Case 3:19-cv-01777-MPS Document 29 Filed 05/21/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

     DENISE GRANT,
          Plaintiff,                                           No. 3:19-cv-01777 (MPS)
          v.
     THE NORWICH FREE ACADEMY,
          Defendant.


                                   RULING ON MOTIONS

I.      BACKGROUND

        Plaintiff Denise Grant initiated this action by filing a complaint dated November 1, 2019

against Defendant Norwich Free Academy (“NFA”) in the Superior Court of the State of

Connecticut, Judicial District of New London. ECF No. 1-1. The Complaint was served on

NFA on November 4, 2019, and NFA filed a timely notice of removal on November 12, 2019.

ECF No. 1 at 1-2. In her Complaint, Plaintiff—formerly the Director of Curriculum and

Instruction and now the Director of the College and Career Resource Center at NFA—alleges

that NFA retaliated against her for statements she made to the Norwich Police Department

related to an investigation of sexual abuse allegations against an athletic coach at NFA, by

suspending her for ten days without pay and demoting her, in violation of Conn. Gen. Stat § 31-

51m and § 31-51q. ECF No. 1-1. On December 12, 2019, Plaintiff filed a motion to amend her

complaint to make explicit that her claim under Conn. Gen. Stat. § 31-51q relied only on the

Connecticut State Constitution, and not the United States Constitution, ECF No. 15, and a

motion to remand for lack of subject matter jurisdiction, ECF No. 17. NFA filed a memorandum

in opposition to Plaintiff’s motion to remand on January 16, 2020. ECF No. 26.




                                                                                                    1
          Case 3:19-cv-01777-MPS Document 29 Filed 05/21/20 Page 2 of 7



II.    PLAINTIFF’S MOTION TO AMEND

       Defendant has not opposed Plaintiff’s motion to amend her complaint, and opposes

Plaintiff’s motion to remand on the basis that this Court has federal question jurisdiction even in

light of the Amended Complaint. Absent objection, Plaintiff’s motion to amend her Complaint is

GRANTED.

III.   PLAINTIFF’S MOTION TO REMAND

A.     Legal Standard

       The party opposing a motion to remand bears the burden of showing that the

requirements for removal have been met. California Public Employees' Retirement Sys.v.

WorldCom, Inc., 368 F.3d 86, 100 (2d Cir. 2004) (citing Grimo v. Blue Cross/Blue Shield of

Vermont, 34 F.3d 148, 151 (2d Cir. 1994)); 14C Charles Alan Wright, Arthur R. Miller &

Edward H. Cooper, Federal Practice and Procedure § 3739 (3d ed. 1998) (collecting cases). “In

light of the congressional intent to restrict federal court jurisdiction, as well as the importance of

preserving the independence of state governments, federal courts construe the removal statute

narrowly, resolving any doubts against removability.” Lupo v. Human Affairs Intern., Inc., 28

F.3d 269, 274 (2d Cir. 1994) (citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108

(1941); 1A J. Moore & B. Ringle, Moore’s Federal Practice ¶ 0.157, at 38 (2d ed. 1989)).

B.     Discussion

       Federal district courts have removal jurisdiction over “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction.” 28 U.S.C. §

1441(a). District courts have “original jurisdiction” over actions “arising under” federal law. 28

U.S.C. § 1331. “[F]ederal-question jurisdiction is invoked by and large by plaintiffs pleading a

cause of action created by federal law.” New York ex rel. Jacobson v. Wells Fargo Nat'l Bank,

N.A., 824 F.3d 308, 315 (2d Cir. 2016) (citing Grable & Sons Metal Products, Inc. v. Darue

                                                                                                     2
          Case 3:19-cv-01777-MPS Document 29 Filed 05/21/20 Page 3 of 7



Engineering & Mfg., 545 U.S. 308, 312 (2005)). However, in a “‘special and small category’ of

cases,” id. (quoting Gunn v. Minton, 568 U.S. 251, 258 (2013)), federal-question jurisdiction will

also “lie over state-law claims that implicate significant federal issues.” Id. (citing Hopkins v.

Walker, 244 U.S. 486, 490-91 (1917)). “[T]he Supreme Court has been sparing in recognizing

state law claims fitting this criterion.” Id. (quoting NASDAQ OMX Group, Inc. v. UBS

Securities, LLC, 770 F.3d 1010, 1019 (2d Cir. 2014)).

       For a claim to fall into the “slim category” of state-law causes of action that nonetheless

arise under federal law, there must be a question of federal law that is “(1) necessarily raised, (2)

actually disputed, (3) substantial, and (4) capable of resolution in federal court without disrupting

the federal-state balance approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013).

       Plaintiff argues that her Amended Complaint does not “necessarily” raise an issue of

federal law. I agree. Plaintiff brings claims under Conn. Gen. Stat. §§ 31-51m and 31-51q.

NFA does not contend that Plaintiff’s claim under Section 31-51m arises under federal law; thus,

only Section 31-51q is at issue. Section 31-51q provides:

       Any employer . . . who subjects any employee to discipline or discharge on
       account of the exercise by such employee of rights guaranteed by the first
       amendment to the United States Constitution or section 3, 4 or 14 of article first of
       the Constitution of the state, provided such activity does not substantially or
       materially interfere with the employee’s bona fide job performance or the
       working relationship between the employee and the employer, shall be liable to
       such employee for damages caused by such discipline or discharge, including
       punitive damages, and for reasonable attorney’s fees as part of the costs of any
       such action for damages.

Conn. Gen. Stat. § 31-51q.

       On its face, Section 31-51q does not “necessarily” raise a federal issue; employers are

liable under Section 31-51q for relation against employees for exercising rights guaranteed by

either the United States Constitution or the Connecticut State Constitution. Plaintiff’s Amended



                                                                                                     3
           Case 3:19-cv-01777-MPS Document 29 Filed 05/21/20 Page 4 of 7



Complaint, moreover, makes explicit that she seeks relief for retaliation against her for

exercising her state constitutional rights. See ECF No. 15-1 at ¶¶ 89-94.

         NFA argues that, under Bracey v. Board of Education of Bridgeport, all Section 31-51q

claims arise under federal law. ECF No. 26 at 4 (citing Bracey v. Board of Education of

Bridgeport, 368 F.3d 108, 116 (2d Cir. 2004)). But in Bracey, the plaintiff claimed that the

defendant violated Section 31-51q “by retaliating against him because he exercised his free

speech rights as guaranteed by the United States and Connecticut Constitutions,” and sought to

invoke federal jurisdiction. Bracey, 368 F.3d at 115 (emphasis added). Thus, the status of a

Section 31-51q claim explicitly based solely on the Connecticut Constitution was simply not at

issue.

         NFA points out that, in Bracey, the Court’s conclusion was based on its finding that

“[c]ourts construing section 31-51q consistently look to federal First Amendment law to

determine whether section 31-51q gives rise to a cause of action in the cases before them.” Id. at

116 (citing Connecticut state court cases and one district court case). Thus, the Court noted, it

did not matter “[w]hether Bracey recovered because the Board violated his right to free

expression under the United States Constitution or the Connecticut Constitution, or both.” But as

courts in this District have repeatedly recognized, it is no longer true that “courts construing

section 31-51q consistently look to federal First Amendment law to determine whether section

31-51q gives rise to a cause of action,” because the landscape of Connecticut state law under

Section 31-51q has shifted since Bracey was decided in 2004. In 2015, the Connecticut Supreme

Court held that the Connecticut Constitution afforded greater free speech rights to public

employees—and thus, under Section 31-51q, to private employees—than the First Amendment.

See Trusz v. UBS Realty Investors, LLC, 123 A.3d 1212, 1221 (Conn. 2015). Specifically, the



                                                                                                    4
           Case 3:19-cv-01777-MPS Document 29 Filed 05/21/20 Page 5 of 7



Court held that—contrary to the Supreme Court’s decision interpreting the First Amendment in

Garcetti v. Ceballos, 547 U.S. 410 (2006)—the Connecticut Constitution protects a public

employee’s “comment on official dishonesty, deliberately unconstitutional action, other serious

wrongdoing, or threats to health and safety,” even when it is in the course of the employee’s

official duties. Id. at 216-17. And it is precisely on this broader protection that the plaintiff in

this case relies—a point that was implicit in the original complaint but has been made explicit in

the amended complaint. See ECF No. 1 at 4, 7-8 (describing conversations with a co-worker and

with police concerning her conversation with the same co-worker in which she raised concerns

about various issues at the school at which she worked); ECF No. 15-1 at 19 (“As part of

Plaintiff’s ordinary job duties, she spoke on matters of public concern as defined by the

Connecticut Supreme Court . . . .”). 1

         Since Trusz was decided, it appears that every court in this district to have considered the

issue has found that the Section 31-51q claim at issue did not “necessarily” raise a federal issue

and, thus, did not arise under federal law. See Kolpinski v. Rushford Center, Inc., 2016 WL

3919798, at *6 (D. Conn. July 18, 2016) (“Kolpinsky need not allege nor prove any violation of

the First Amendment. In other words, Kolpinski’s right to relief does not necessarily turn on the

construction of a federal law.”); Amasino v. Town of Branford, 2017 WL 4772929, at *2 (D.




1
  The plaintiff’s suggestion that the change to the complaint was a clarification, rather than a substantive
amendment, ECF No. 18 at 1-2, is thus reasonably supported by the allegations of the original complaint. Even if
the change was a substantive one that actually deleted a First-Amendment-reliant claim under Conn. Gen. Stat. § 31-
51q, I would still have discretion to remand the case, rather than dismiss it without prejudice, due to the early
termination of the only claim that provided a basis for federal subject matter jurisdiction. See Carnegie-Mellon
Univ. v. Cohill, 484 U.S. 343 (1988). And I would exercise the discretion to remand here, because I do not find that
the plaintiff has engaged in “manipulative tactics,” id. at 357, and I find that principles of economy, convenience,
fairness, and comity all support a remand. This case is in its very early stages, and the Connecticut state courts are
in a much better position than this Court to interpret state law, including state-constitution-reliant claims under
Section 31-51q, which, as noted, have diverged substantially from federal First Amendment law in ways that are
directly relevant to this case.

                                                                                                                    5
         Case 3:19-cv-01777-MPS Document 29 Filed 05/21/20 Page 6 of 7



Conn. Oct. 23, 2017) (“In light of Trusz, because Plaintiff’s Amended Complaint elects to claim

violation of the Connecticut Constitution only, it does not ‘necessarily’ raise an issue of federal

First Amendment law and Plaintiff’s right to relief will not be determined in relation to the scope

of First Amendment law.”); cf. Perez-Dickson v. Bridgeport Bd. of Ed., 2016 WL 236206, at *6

(D. Conn. Jan. 19, 2016), aff’d, 2017 WL 362771 (2d Cir. Jan. 24, 2017) (Declining to exercise

supplemental jurisdiction over a state law claim under Section 31-51q because “the Connecticut

Supreme Court [in Trusz] clarified that the governing standard applicable to retaliation claims

pursuant to Section 31-51q differs from federal First Amendment analysis.”). Indeed, in

affirming the District Court in Perez-Dickson, the Second Circuit relied on the conclusion that, in

light of Trusz, “the Connecticut Constitution affords free speech protections distinct from the

First Amendment.” Perez-Dickson v. Bridgeport Bd. of Ed., 2017 WL 362771, at *3 (2d Cir.

Jan. 24, 2017).

       NFA argues that there is a split among the courts in this district regarding whether claims

under 31-51q necessarily raise federal questions, citing Ting v. Univ. of Bridgeport, 2011 WL

2222309 at *4 (D. Conn. June 7, 2011) and Vale v. City of New Haven Police Dep’t, 2011 WL

13104125, at *1 (D. Conn. Oct. 25, 2011). Both of these cases, however, were decided prior to

the Connecticut Supreme Court’s decision in Trusz. As noted above, since Trusz, courts in this

district appear to be unanimous in concluding that claims under Section 31-51q do not always

raise federal questions.

       In short, it is well-established that “the plaintiff is master of the complaint,” and is “free

to avoid federal jurisdiction by pleading only state claims even where a federal claim is also

available.” Marcus v. AT&T Corp., 138 F.3d 46, 52 (2d Cir. 1998). Because her claim, as




                                                                                                        6
          Case 3:19-cv-01777-MPS Document 29 Filed 05/21/20 Page 7 of 7



pleaded, does not “necessarily” raise questions of federal law, Plaintiff has done so here.

Accordingly, Plaintiff’s motion to remand to state court is GRANTED.

IV.      CONCLUSION

         For the foregoing reasons, Plaintiff’s motion to amend her complaint, ECF No. 15, and

here motion to remand, ECF No. 17, are GRANTED. The Clerk is directed to close this case.



IT IS SO ORDERED.


                                                                          /s/
                                                               Michael P. Shea, U.S.D.J.

Dated:          Hartford, Connecticut
                May 21, 2020




                                                                                                 7
